GLADNEY, Judge.
This suit was instituted by plaintiffs Edgar James Chester, Richard L. Bowden and Edwin Daley, for the recovery of sums alleged to be due them as wages from defendant, Don Hoyt Davis, and was accompanied by a writ of provisional seizure under which certain property, of the defendant, an oil well drilling contractor, was seized. Defendant moved to dissolve the seizure and this motion was tried and sustained by the Court, but only as to a portion of the property under seizure. It is from this interlocutory judgment that plain*244tiffs have prosecuted a devolutive appeal. The appeal has been answered by Davis, who prays that the judgment be amended by dissolving the writ of provisional seizure as to all property seized thereunder.
Our first concern is directed to our right to consider this appeal. An appeal lies to this Court from an interlocutory judgment only when such judgment may cause an irreparable injury. Article 566 of the Code of Practice.
The record gives no indication plaintiff will suffer irreparable injury if the judgment is permitted to remain until a final decision upon the merits of the case. Since plaintiffs have perfected a devolutive appeal only, it is impossible for this Court to restore the status quo of the property which has been released from seizure by the judgment appealed from. It is disclosed, furthermore, that property of the defendant valued at $20,000 is still held under the writ of provisional seizure for the purpose of satisfying the claims of plaintiffs, which aggregate about $2,000. At this stage of the proceedings a trial on the merits may be expected to be more conducive to the ends of justice.
It is, therefore, ordered that this case be remanded for further proceedings and trial upon the merits of the case. Appellants are taxed with the cost of this appeal.